Citation Nr: 1221173	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral foot disorder to include frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1970 with subsequent service in the South Carolina National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  On October 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for bilateral hearing loss was requested.  

2.  Bilateral pes planus is related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  A bilateral foot disorder, diagnosed as bilateral pes planus, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

By an April 2008 rating decision, the RO denied service connection for bilateral hearing loss and service connection for a bilateral foot disorder to include frostbite.  In April 2009, the Veteran filed a notice of disagreement with this decision.  The Veteran perfected his appeal in May 2010.  In an October 7, 2011 written statement, the Veteran requested that the issue of service connection for hearing loss be withdrawn.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  Bilateral Foot Disorder to include frostbite.

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate '(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.'  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant may rely on lay evidence 'to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). '[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.'  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that his current bilateral foot disorder is related to active service.  During his hearing, he testified that his foot condition began when he was stationed in Korea in December 1969.  He stated that he went on a field trip and that he was in snow and he had to constantly change his socks because his feet were wet all the time.  He also reported that a heavy can fell on his foot.  The Veteran testified that he first went to see a specialist several years after separation from active service.   He told the physician about the condition of his feet and at that time, his feet were consistently aching and he had poor circulation.  

The service treatment records are absent for any notations or documentation of any bilateral foot problems or frostbite.  However, the August 1969 service treatment record shows that the Veteran complained that a five gallon can of water fell on his left foot and that his foot hurt when he applied pressure on it. 

The September 2011 VA examiner opined that it was "less likely than not" that the Veteran's current medical condition of pes planus or hallux valgus was related to active service.  The examiner noted that the Veteran had no evidence of pes planus in military service records.  His injury to the left foot was acute and resolved and isolated to his 2nd to his 4th metatarsals and was in no way related to current issues with his great toe or pes planus.  However, the VA examiner did not indicate that the Veteran's credible reports of inservice symptoms of pain and poor circulation were considered in the opinion, or otherwise address this evidence in favor of the Veteran's claim.  Thus, the Board does not afford significant weight to the VA examiner's opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

On the other hand, the Veteran's private physician submitted a statement in March 2011.  The private examiner explained that the Veteran had pes planus, painful arches, and a left foot injury while on active duty.  The physician reported that the Veteran had moderate bilateral pes planus that was "at least as likely" related to the symptoms he had while on active duty.  The Board therefore attaches significant probative value to this medical opinion in this matter as the private physician specifically considered the Veteran's reported symptoms while in service and since his active military service.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral foot disorder is warranted.  There is evidence of a current diagnosis of bilateral pes planus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, although the Veteran's service treatment records do not reflect any complaints regarding pes planus, the Board finds that the Veteran's reported symptoms of foot pain are competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Furthermore, the Veteran's private physician considered the Veteran's reported inservice symptoms and provided a positive nexus opinion linking the Veteran's current disability to active service.  

Accordingly, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for a bilateral foot disorder, diagnosed as bilateral pes planus, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is dismissed.  

Service connection for a bilateral foot disorder diagnosed as bilateral pes planus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


